DETAILED ACTION

This Action is in response to Applicant’s amendment filed on 04NOV2020. Claims 1-20 are now pending in the present application. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 9, 10-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishant et al. (US Patent Publication # US 2019/0012390 A1) in view of Liu et al. (US Patent Publication # US 2018/0139273 A1)(hereafter Liu) in view of Bobbarjung et al. (US Patent Publication # US 2019/0124020 A1)(hereafter Bobbarjung).
a) Consider claims 1 and 10, Nishant clearly shows and discloses, a system and method for managing operations of a chat bot, the system comprising: 
a processor (Nishant; paragraph [0173]); and 

receive a first chat content from a first chat session (In general, chat bot 132 may obtain input from client device 102 (via chat bot interface 150), including message content 210.)(Nishant; abstract, paragraph [0084], [0112]); 
determine a first context for the first chat content (In general, chat bot 132 may obtain input from client device 102 (via chat bot interface 150), including message content 210. Message controller 134 may parse message content 210 to identify one or more utterances and/or query input 212. In general, an utterance represents user input to be interpreted by intent analysis system 136.)(Nishant; abstract, paragraph [0084], [0085], [0112]).
However, Nishant does not explicitly disclose a data acquisition sensor configured to acquire data of a status of an instrumented server of a user; identify an entity in the first chat session using the acquired data, wherein the user belongs to the entity; determine a first context using the status of the instrumented server of the user and the entity to which the user belongs; generating, based at least on the first context, a first context file from a plurality of context files; determine, based at least on the first chat content and the first context file, a first action for the chat bot, wherein determining the first action for the chat bot comprises parsing the first context file; and execute the first action.
Liu in general shows and discloses an entity routing service to route user requests for an application service to a particular data center based on the user's entity status. The user's entity status is defined by at least the application service requested, and may include the user's organization, geographic area and other criteria. The routing may be effected at the frontend application server level rather than at the backend. Other embodiments are described and claimed (Liu; abstract).

 identify an entity in the first chat session using the acquired data, wherein the user belongs to the entity (Liu; figure 6, paragraph [0015], [0036], [0039]); and
determine a first context using the status of the instrumented server of the user and the entity to which the user belongs (Liu; figure 6, paragraph [0015], [0037], [0039]), for the desirable purpose of allowing the user to be assigned to the optimal server or datacenter.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Liu and Nishant since both concern systems for routing and handling user requests and as such, both are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a context from a user’s status and entity, as taught by, Liu into the system of Nishant for the purpose of determining the context of the user (Liu; paragraph [0036], [0037]), thereby allowing the user to be assigned to the optimal server or datacenter. 
However, Nishant as modified by Liu does not explicitly disclose generating, based at least on the first context, a first context file from a plurality of context files; determine, based at least on the first chat content and the first context file, a first action for the chat bot, wherein determining the first action for the chat bot comprises parsing the first context file; and execute the first action.
Bobbarjung in general shows and discloses chatbot skills are described. In one implementation, a system initiates a session to create a new chatbot. The system receives a selection of a first chatbot skill associated with the new chatbot and a selection of a second chatbot skill associated with the new chatbot, where the first chatbot skill is different from the second chatbot 
Bobbarjung clearly shows and discloses the claimed feature(s) of generating, based at least on the first context, a first context file from a plurality of context files (Based on the intent associated with the request, the bot management system generates 506 a response to the request. In some embodiments, the response generated 506 may also include declarative configuration information, or any other data, as discussed herein.… For each bot, the system has a predefined set of relevant entities and relevant attributes. Bot admins upload them, for example, as CSV files in a bot configuration console. Each type of entity or attribute has its own file. The system then writes a program that automatically convert the CSV files into JSON which is later convenient for the matching algorithm to load. The system also has programs that automatically detect changes in the CSV files (e.g., new files, deletion of old files, update to a new version, etc.) and will automatically reflect the changes in the JSON files as well.)(Bobbarjung; figure 5, paragraph [0047], [0053], [0119], [0181]); 
determine, based at least on the first chat content and the first context file, a first action for the chat bot, wherein determining the first action for the chat bot comprises parsing the first context file (Based on the intent associated with the request, the bot management system generates 506 a response to the request. In some embodiments, the response generated 506 may also include declarative configuration information, or any other data, as discussed herein. … In some embodiments, based on the user intent, the bot management system may perform 510 a particular action or activity, such as routing the request to a customer service agent. This particular action or activity may be performed instead of generating a response or in addition to generating a response.)(Bobbarjung; figure 5, paragraph [0047], [0053], [0119], [0181]); and 
execute the first action (The bot management system then communicates 508 the response to the remote system. In some embodiments, based on the user intent, the bot management system may perform 510 a particular action or activity, such as routing the request to a customer service agent. This particular action or activity may be performed instead of generating a response or in addition to generating a response.)(Bobbarjung; figure 5, 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Bobbarjung and Nishant as modified by Liu since both concern chatbot management systems involving the training and use of chatbots and as such, both are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a context file based on context, as taught by, Bobbarjung into the system of Nishant as modified by Liu for the purpose of helping the chatbot understand the user’s query and intent (Bobbarjung; paragraph [0047], [0119]), thereby allowing the chatbot to generate an appropriate response and/or perform an appropriate action or activity. 
	b) Consider claims 2 and 11, and as applied to claims 1 and 10 above, Nishant as modified by Liu as modified by Bobbarjung clearly shows and discloses, the system and method of claims 1 and 10 wherein the first context corresponds with a first organization of a plurality of organizations using the chat bot (Bobbarjung; figure 12, figure 13, paragraph [0181], [0183]-[0185]) and
to generate the first context file, the processor is configured to generate functions to be performed by the context file (Bobbarjung; paragraph [0053], [0119], [0181], [0183]-[0185]).
 	The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 10.
c) Consider claims 3 and 12, and as applied to claims 1 and 10 above, Nishant as modified by Liu as modified by Bobbarjung clearly shows and discloses, the system and method of 
executing the function (Nishant; figure 4, abstract, [0085], [0114], [0115]); and 
reporting a result of executing the function to the first chat session (Nishant; figure 4, abstract, paragraph [0077], [0085], [0107], [0116]).
 	The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 10.
d) Consider claims 4 and 13, and as applied to claims 1 and 10 above, Nishant as modified by Liu as modified by Bobbarjung clearly shows and discloses, the system and method of claims 1 and 10 wherein the instructions are further operative to: 
receive a second chat content from a second chat session, different than the first chat session (Nishant; abstract, paragraph [0084], [0112]); 
determine a second context for the second chat content, the second context different than the first context (Nishant; abstract, paragraph [0084], [0085], [0112]); 
generate, based at least on the second context, a second context file from the plurality of context files, the second context file different than the first context file (Bobbarjung; figure 5, paragraph [0047], [0053], [0119], [0181]); 
determine, based at least on the second chat content and the second context file, a second action for the chat bot, wherein determining the second action for the chat bot comprises parsing the second context file (Bobbarjung; figure 5, paragraph [0047], [0053], [0119], [0181]); and 
execute the second action (Bobbarjung; figure 5; paragraph [0047]).
 	The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 10.
claims 5 and 14, and as applied to claims 4 and 13 above, Nishant as modified by Liu as modified by Bobbarjung clearly shows and discloses, the system and method of claims 4 and 13 wherein the instructions are further operative to:
receive the second context file (Bobbarjung; paragraph [0053], [0119], [0181], [0183]-[0185]); and 
add the second context file to the plurality of context files (Bobbarjung; paragraph [0053], [0119], [0181], [0183]-[0185]).
 	The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 10.
f) Consider claims 8 and 17, and as applied to claims 1 and 10 above, Nishant as modified by Liu as modified by Bobbarjung clearly shows and discloses, the system and method of claims 1 and 10 wherein determining a first context for the first chat content comprises determining, using artificial intelligence (AI), a first context for the first chat content (Bobbarjung; paragraph [0046], [0104]).
 	The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 10.
g) Consider claims 9 and 18, and as applied to claims 1 and 10 above, Nishant as modified by Liu as modified by Bobbarjung clearly shows and discloses, the system and method of claims 1 and 10 wherein the instructions are further operative to: enhance the plurality of context files with additional functionality using a machine learning (ML) component (Bobbarjung; paragraph [0046], [0104]).
 	The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 1 and 10.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishant et al. (US Patent Publication # US 2019/0012390 A1) in view of Liu et al. (US Patent Publication # US 2018/0139273 A1)(hereafter Liu) in view of Bobbarjung et al. (US Patent Publication # US 2019/0124020 A1)(hereafter Bobbarjung) in view of Krishnan et al. (US Patent Publication # US 2019/0138600 A1)(hereafter Krishnan).
a) Consider claims 6 and 15, and as applied to claims 1 and 10 above, Nishant as modified by Liu as modified by Bobbarjung clearly shows and discloses, the system and method of claims 1 and 10. 
However, Nishant as modified by Liu as modified by Bobbarjung does not explicitly disclose the plurality of context files comprises a plurality of YAML files.
Krishnan in general shows and discloses a visual bot builder. An embodiment operates by receiving a selected dialog including one or more interactions between a chat bot and a recipient. A plurality phrases corresponding to triggering an execution of the selected dialog is received. The selected dialog is configured such that upon a receipt of one or more of the plurality of phrases, the chat bot executes the selected dialog. One of the plurality of phrases is received. The selected dialog is executed responsive to the received one of the plurality of phrases (Krishnan; abstract).
Krishnan clearly shows and discloses the claimed feature(s) of the plurality of context files (preconfigured dialogs) comprises a plurality of YAML files (abstract, paragraph [0033]-[0035], [0096]), for the desirable purpose of allowing the user to efficiently develop preconfigured dialogs and a chatbot to make a call to a preconfigured dialog.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Krishnan and Nishant as modified by Liu as modified by Bobbarjung since both concern chatbot management systems involving the training and use of chatbots and as such, both are within the same environment.
. 

Claims 7, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishant et al. (US Patent Publication # US 2019/0012390 A1) in view of Liu et al. (US Patent Publication # US 2018/0139273 A1)(hereafter Liu) in view of Bobbarjung et al. (US Patent Publication # US 2019/0124020 A1)(hereafter Bobbarjung) in view of Carson et al. (US Patent Publication # US 2014/0365885 A1)(hereafter Carson).
a) Consider claims 7 and 16, and as applied to claims 1 an 10 above, Nishant as modified by Liu as modified by Bobbarjung clearly shows and discloses, the system and method of claims 1 and 10.
However, Nishant as modified by Liu as modified by Bobbarjung does not explicitly disclose executing the first action comprises: controlling the data acquisition sensor to collect data; and reporting the collected data to the first chat session.
Carson in general shows and discloses a procedure for enabling conversation persistence across two or more instances of a digital assistant. In some embodiments, the device displays a first dialogue in a first instance of a digital assistant user interface. In response to a request to display a user interface different from the digital assistant user interface, the device displays the user interface different from the digital assistant user interface. In response to a request to invoke the digital assistant, the device displays a second instance of the digital assistant user interface, including 
Carson clearly shows and discloses the claimed feature(s) of executing the first action comprises: 
controlling the data acquisition sensor to collect data (additional information, context information, etc.)(Carson; paragraph [0063], [0064]); and 
reporting the acquired data to the first chat session (Carson; paragraph [0063], [0064]), for the desirable purpose of establishing a context associated with the user and helping to infer a user’s intent.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Carson and Nishant as modified by Liu as modified by Bobbarjung since both concern chatbot management systems involving the training and use of chatbots and as such, both are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate collecting and reporting sensor data, as taught by, Carson into the system of Nishant as modified by Liu modified by Bobbarjung for the purpose of providing context information with the user input to a digital assistant (Carson; paragraph [0063]), thereby establishing a context associated with the user and helping to infer a user’s intent. 
b) Consider claim 19, Nishant clearly shows and discloses, one or more computer storage devices having computer-executable instructions stored thereon for managing operations of a chat bot, which, on execution by a computer, cause the computer to perform operations comprising:
In general, chat bot 132 may obtain input from client device 102 (via chat bot interface 150), including message content 210.)(Nishant; abstract, paragraph [0084], [0112]); 
determining a first context for the first chat content (In general, chat bot 132 may obtain input from client device 102 (via chat bot interface 150), including message content 210. Message controller 134 may parse message content 210 to identify one or more utterances and/or query input 212. In general, an utterance represents user input to be interpreted by intent analysis system 136.)(Nishant; abstract, paragraph [0084], [0085], [0112]); 
receiving a second chat content from a second chat session, different than the first chat session (In general, chat bot 132 may obtain input from client device 102 (via chat bot interface 150), including message content 210.)(Nishant; abstract, paragraph [0084], [0112]); and
determining the second context for the second chat content, the second context different than the first context (In general, chat bot 132 may obtain input from client device 102 (via chat bot interface 150), including message content 210. Message controller 134 may parse message content 210 to identify one or more utterances and/or query input 212. In general, an utterance represents user input to be interpreted by intent analysis system 136.)(Nishant; abstract, paragraph [0084], [0085], [0112]).
However, Nishant does not explicitly disclose a data acquisition sensor configured to acquire data of a status of an instrumented server of a user; identify an entity in the first chat session using the acquired data, wherein the user belongs to the entity; determine a first context using the status of the instrumented server of the user and the entity to which the user belongs; generating, based at least on the first context, a first context file from a plurality of context files, wherein the first context file comprises a function for accessing an external resource; determining, based at least on the first chat content and the first context file, a first action for the chat bot, wherein determining the first action for the chat bot comprises parsing the first context file; executing the first action, wherein 
Liu in general shows and discloses an entity routing service to route user requests for an application service to a particular data center based on the user's entity status. The user's entity status is defined by at least the application service requested, and may include the user's organization, geographic area and other criteria. The routing may be effected at the frontend application server level rather than at the backend. Other embodiments are described and claimed (Liu; abstract).
Liu clearly shows and discloses the claimed feature(s) of a data acquisition sensor configured to acquire data of a status of an instrumented server of a user (Liu; figure 6, paragraph [0015], [0036], [0037]);
 identify an entity in the first chat session using the acquired data, wherein the user belongs to the entity (Liu; figure 6, paragraph [0015], [0036], [0039]); and
determine a first context using the status of the instrumented server of the user and the entity to which the user belongs (Liu; figure 6, paragraph [0015], [0037], [0039]), for the desirable purpose of allowing the user to be assigned to the optimal server or datacenter.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a context from a user’s status and entity, as taught by, Liu into the system of Nishant for the purpose of determining the context of the user (Liu; paragraph [0036], [0037]), thereby allowing the user to be assigned to the optimal server or datacenter. 
However, Nishant as modified my Liu does not explicitly disclose generating, based at least on the first context, a first context file from a plurality of context files, wherein the first context file comprises a function for accessing an external resource; determining, based at least on the first chat content and the first context file, a first action for the chat bot, wherein determining the first action for the chat bot comprises parsing the first context file; executing the first action, wherein executing the first action comprises: executing the function; and reporting a result of executing the function to the first chat session; generating, based at least on a second context, a second context file; receiving the second context file; adding the second context file to the plurality of context files; selecting, based at least on the second context, the second context file from the plurality of context files, the second context file different than the first context file; determining, based at least on the second chat content and the second context file, a second action for the chat bot, wherein determining the second action for the chat bot comprises parsing the second context file; or executing the second action, wherein executing the second action comprises: controlling a data acquisition sensor to collect data; and reporting the collected data to the second chat session.
Bobbarjung in general shows and discloses chatbot skills are described. In one implementation, a system initiates a session to create a new chatbot. The system receives a selection 
Bobbarjung clearly shows and discloses the claimed feature(s) of generating, based at least on the first context, a first context file from a plurality of context files (Based on the intent associated with the request, the bot management system generates 506 a response to the request. In some embodiments, the response generated 506 may also include declarative configuration information, or any other data, as discussed herein.… For each bot, the system has a predefined set of relevant entities and relevant attributes. Bot admins upload them, for example, as CSV files in a bot configuration console. Each type of entity or attribute has its own file. The system then writes a program that automatically convert the CSV files into JSON which is later convenient for the matching algorithm to load. The system also has programs that automatically detect changes in the CSV files (e.g., new files, deletion of old files, update to a new version, etc.) and will automatically reflect the changes in the JSON files as well.)(Bobbarjung; figure 5, paragraph [0047], [0053], [0119], [0181]), wherein the first context file comprises a function for accessing an external resource (The bot management system then communicates 508 the response to the remote system. In some embodiments, based on the user intent, the bot management system may perform 510 a particular action or activity, such as routing the request to a customer service agent. This particular action or activity may be performed instead of generating a response or in addition to generating a response. … The systems and methods described herein enable a rich set of interactions that are configured using a GUI and do not require the creator to write any code. Some of the supported actions supported include: … Querying one or more knowledge bases … Fetching data from remote sources using a webhook)(Bobbarjung; figure 5, paragraph [0030], [0032], [0047], [0059], [0068], [0069]); 
determining, based at least on the first chat content and the first context file, a first action for the chat bot, wherein determining the first action for the chat bot comprises parsing the first Based on the intent associated with the request, the bot management system generates 506 a response to the request. In some embodiments, the response generated 506 may also include declarative configuration information, or any other data, as discussed herein. … In some embodiments, based on the user intent, the bot management system may perform 510 a particular action or activity, such as routing the request to a customer service agent. This particular action or activity may be performed instead of generating a response or in addition to generating a response.)(Bobbarjung; figure 5, paragraph [0047], [0053], [0119], [0181]); 
executing the first action (The bot management system then communicates 508 the response to the remote system. In some embodiments, based on the user intent, the bot management system may perform 510 a particular action or activity, such as routing the request to a customer service agent. This particular action or activity may be performed instead of generating a response or in addition to generating a response.)(Bobbarjung; figure 5, paragraph [0047]), wherein executing the first action comprises: 
executing the function (The bot management system then communicates 508 the response to the remote system. In some embodiments, based on the user intent, the bot management system may perform 510 a particular action or activity, such as routing the request to a customer service agent. This particular action or activity may be performed instead of generating a response or in addition to generating a response. … The systems and methods described herein enable a rich set of interactions that are configured using a GUI and do not require the creator to write any code. Some of the supported actions supported include: … Querying one or more knowledge bases … Fetching data from remote sources using a webhook)(Bobbarjung; figure 5, paragraph [0030], [0032], [0047], [0059], [0068], [0069]); and 
reporting a result of executing the function to the first chat session (Based on the intent associated with the request, the bot management system generates 506 a response to the request. In some embodiments, the response generated 506 may also include declarative configuration information, or any other data, as discussed herein. The bot management system then communicates 508 the response to the remote system. In some embodiments, based on the user intent, the bot management system may perform 510 a particular action or activity, such as routing the request to a customer service agent. This particular action or activity may be performed instead of generating a response or in addition to generating a response.) (Bobbarjung; figure 5, paragraph [0030], [0032], [0047], [0059], [0068], [0069]);
generating, based at least on a second context, a second context file (FIG. 6 illustrates an example bot creation user interface 600 that allows a user to select a bot name, type of bot to build, optional default intents, and the like. In some embodiments, the bot-creation page allows the user to choose to import one or more predefined skills or build the chatbot from scratch. If the user selects a skill, the relevant data (intents, webhooks, entities/attributes, and the like) is copied over to the chatbot and the user can choose to tune/modify the interaction component if they desire. If the "build from scratch" option is selected, the user is prompted to create one or more default intents to help with boot-strapping the bot.)(Bobbarjung; paragraph [0053], [0119], [0181], [0183]-[0185]); 
receiving the second context file (FIG. 6 illustrates an example bot creation user interface 600 that allows a user to select a bot name, type of bot to build, optional default intents, and the like. In some embodiments, the bot-creation page allows the user to choose to import one or more predefined skills or build the chatbot from scratch. If the user selects a skill, the relevant data (intents, webhooks, entities/attributes, and the like) is copied over to the chatbot and the user can choose to tune/modify the interaction component if they desire. If the "build from scratch" option is selected, the user is prompted to create one or more default intents to help with boot-strapping the bot.)(Bobbarjung; paragraph [0053], [0119], [0181], [0183]-[0185]); 
adding the second context file to the plurality of context files (FIG. 6 illustrates an example bot creation user interface 600 that allows a user to select a bot name, type of bot to build, optional default intents, and the like. In some embodiments, the bot-creation page allows the user to choose to import one or more predefined skills or build the chatbot from scratch. If the user selects a skill, the relevant data (intents, webhooks, entities/attributes, and the like) is copied over to the chatbot and the user can choose to tune/modify the interaction component if they desire. If the "build from scratch" option is selected, the user is prompted to create one or more default intents to help with boot-strapping the bot.)(Bobbarjung; paragraph [0053], [0119], [0181], [0183]-[0185]); 
Based on the intent associated with the request, the bot management system generates 506 a response to the request. In some embodiments, the response generated 506 may also include declarative configuration information, or any other data, as discussed herein.… For each bot, the system has a predefined set of relevant entities and relevant attributes. Bot admins upload them, for example, as CSV files in a bot configuration console. Each type of entity or attribute has its own file. The system then writes a program that automatically convert the CSV files into JSON which is later convenient for the matching algorithm to load. The system also has programs that automatically detect changes in the CSV files (e.g., new files, deletion of old files, update to a new version, etc.) and will automatically reflect the changes in the JSON files as well.)(Bobbarjung; figure 5, paragraph [0047], [0053], [0119], [0181]); 
determining, based at least on the second chat content and the second context file, a second action for the chat bot, wherein determining the second action for the chat bot comprises parsing the second context file (Based on the intent associated with the request, the bot management system generates 506 a response to the request. In some embodiments, the response generated 506 may also include declarative configuration information, or any other data, as discussed herein. … In some embodiments, based on the user intent, the bot management system may perform 510 a particular action or activity, such as routing the request to a customer service agent. This particular action or activity may be performed instead of generating a response or in addition to generating a response.)(Bobbarjung; figure 5, paragraph [0047], [0053], [0119], [0181]);
executing the second action (The bot management system then communicates 508 the response to the remote system. In some embodiments, based on the user intent, the bot management system may perform 510 a particular action or activity, such as routing the request to a customer service agent. This particular action or activity may be performed instead of generating a response or in addition to generating a response.)(Bobbarjung; figure 5, paragraph [0047]), for the desirable purpose of allowing the chatbot to generate an appropriate response and/or perform an appropriate action or activity.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate selecting a context file based on context, as taught by, Bobbarjung into the system of Nishant as modified by Liu for the purpose of helping the chatbot understand the user’s query and intent (Bobbarjung; paragraph [0047], [0119]), thereby allowing the chatbot to generate an appropriate response and/or perform an appropriate action or activity. 
However, Nishant as modified by Liu as modified by Bobbarjung does not explicitly disclose executing the second action comprises: controlling a data acquisition sensor to collect data; and reporting the collected data to the second chat session.
Carson in general shows and discloses a procedure for enabling conversation persistence across two or more instances of a digital assistant. In some embodiments, the device displays a first dialogue in a first instance of a digital assistant user interface. In response to a request to display a user interface different from the digital assistant user interface, the device displays the user interface different from the digital assistant user interface. In response to a request to invoke the digital assistant, the device displays a second instance of the digital assistant user interface, including displaying a second dialogue in the second instance of the digital assistant user interface, where the first dialogue remains available for display in the second instance of the digital assistant user interface (Carson; abstract).
Carson clearly shows and discloses the claimed feature(s) of executing the second action comprises: 

reporting the collected data (additional information, context information, etc.) to the second chat session (Carson; paragraph [0063], [0064]), for the desirable purpose of establishing a context associated with the user and helping to infer a user’s intent.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Carson and Nishant as modified by Liu as modified by Bobbarjung since both concern chatbot management systems involving the training and use of chatbots and as such, both are within the same environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate collecting and reporting sensor data, as taught by, Carson into the system of Nishant as modified by Liu as modified by Bobbarjung for the purpose of providing context information with the user input to a digital assistant (Carson; paragraph [0063]), thereby establishing a context associated with the user and helping to infer a user’s intent. 
c) Consider claim 20, and as applied to claim 19 above, Nishant as modified by Liu as modified by Bobbarjung as modified by Carson clearly shows and discloses, the one or more computer storage devices of claim 19 wherein determining a first context for the first chat content comprises determining, using artificial intelligence (AI), a first context for the first chat content (Bobbarjung; paragraph [0046], [0104]), and wherein the operations further comprise: 
enhancing the plurality of context files with additional functionality using a machine learning (ML) component (Bobbarjung; paragraph [0046], [0104]).
 	The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 19.


Response to Arguments
Applicant's arguments filed 04NOV2020 have been fully considered but they are not persuasive. 

Argument (1) Applicant argues that Nishant, Bobbarjung, and Carson does not teach “a data acquisition sensor configured to acquire data of a status of an instrumented server of a user; identify an entity in the first chat session using the acquired data, wherein the user belongs to the entity; determine a first context for the first chat content using the status of the instrumented server of the user and the entity to which the user belongs.”
In Reply to Argument (1) The Examiner respectfully disagrees; Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on (571)-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Daniel C. Murray/Primary Examiner, Art Unit 2443